DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  HVAC should be written out at its first occurrence.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “is” appears to be missing after the second through fourth occurrences of “valve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “redirect” and “return” and “back”.  These are unclear in view that no circulation path forming the basis for “redirect” or “return” or “back” has been defined by the claim.  It is believed that “direct/directing” and omitting “back” may improve clarity.  Alternatively, Applicant can define the flow path providing the basis for “redirect”, “return” and “back”.  Claim 1 further recites the limitation “wherein the first input of the low pressure refrigerant line is different than the second input of the low pressure refrigerant line”.  There is insufficient antecedent basis for “the first input”.  To expedite prosecution, Examiner has interpreted “a first input” as connecting the reheat coil to the low pressure refrigerant line.  Claims 2-7 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “are part of a heating, ventilation and air conditioning system”.  It is unclear if this is the same or different from “an HVAC system” of the preamble of claim 1.  To expedite prosecution, Examiner has interpreted it as the same.  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “or a predetermined amount of time has elapsed”.  It is unclear if this is the same or different from “a predetermined amount of time” in claim 1.  To expedite prosecution, it has been interpreted as the same.  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “wherein the refrigerant is removed from the system” and “by temporarily reducing an amount of the refrigerant in the system”.  It is unclear in view of claim 1 (and 2) whether the reheat coil is part of the “the system”.  Does Applicant perhaps mean circulating in the system?  Additionally, claim 6 recites the limitation “the high-pressure condition” which lacks antecedent basis with “high pressure conditions” in claim 1.  Applicant should amend for consistency.  
Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the context of “the valve is configured to”, limitation “wherein the system operates in a reheat mode for a predetermined amount of time to prevent high pressure conditions at an input to the micro-channel condenser” is unclear.  Is this limitation attempting to link “a reheat mode” with the “direct refrigerant from the compressor […]”?  Additionally claim 8 recites the limitations “return” and “back”.  These are unclear in view that no circulation path forming the basis for “return” or “back” has been defined by the claim.  It is believed that “direct/directing” and omitting “back” may improve clarity.  Alternatively, Applicant can define the flow path providing the basis for “return” and “back”.  Additionally, claim 8 recites the limitation “low pressure refrigerant line”, which again is unclear under the context of “the valve is configured to”.  To expedite prosecution, prior art was applied to the claim as best it could be understood as presented.  Claims 9-16 are rejected insofar as they are dependent on claim 8 and therefore include the same error(s).  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the valve is configured to direct the refrigerant from the compressor to the reheat coil in the reheat mode”.  Claim 8 has already stated that the valve is configured to “direct refrigerant from the compressor into a reheat coil” and appears to imply that this is part of “reheat mode”.  It is, therefore, unclear if this portion of claim 10 is redundant in view of claim 8 or if it is attempting to recite an additional reheat mode.  It is believed that the former is the case.  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “when the high-pressure condition is detected at an input to the micro-channel condenser”.  Limitation “the high-pressure condition” lacks antecedent basis in view of “high pressure conditions” in claim 8.  Applicant should amend for clarity.  Additionally, it is unclear if “an input to the micro-channel condenser” is the same or different from that recited in claim 8.  To expedite prosecution, it has been interpreted as the same.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “or a predetermined amount of time has elapsed”.  It is unclear if this is the same or different from “a predetermined amount of time” in claim 8.  To expedite prosecution, it has been interpreted as the same.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “wherein the refrigerant is removed from the system” and “by temporarily reducing an amount of the refrigerant in the system”.  It is unclear in view of claim 8 whether the reheat coil is part of the “the system”.  Does Applicant perhaps mean circulating in the system?  Additionally, claim 13 recites the limitation “the high-pressure condition” which lacks antecedent basis with “high pressure conditions” in claim 1.  Applicant should amend for consistency.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “returned to the system”.  It is unclear in view of claim 8 whether the reheat coil is part of the “the system”.  Does Applicant perhaps mean circulating in the system?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taras et al. (US 2011/0030397: cited by Applicant, originally cited in parent application).
Regarding claim 1, Taras et al. shows a method of controlling an HVAC system, the method comprising: 
receiving a request to start operation of the system (see at least paragraphs [0022]-[0023]); 
using a valve to redirect refrigerant from the compressor into a reheat coil at startup (see at least paragraphs [0022]-[0023]; [0019]: Examiner notes that discussion of valve #30 is applicable to the embodiment with valve #42); 
operating in a reheat mode for a predetermined amount of time to prevent high pressure conditions at an input to a micro-channel condenser (see at least paragraph [0027]; see also microchannel condenser #24); 
using the valve to return the refrigerant from the compressor back to the input to the micro-channel condenser (see at least paragraph [0027]: the valve is modulated to restrict flow to the coil which in the case of valve #42 will resume normal flow to the condenser); and
providing a path for flow of the refrigerant from the reheat coil to a low pressure refrigerant line (see at least Figure 1A, reheat coil #32 feeds in via check valve #40 through expansion valve #38 and evaporator #36 to compressor #22), wherein a second input of the low pressure refrigerant line connects to an output of an evaporator (see at least Figures 1A, 1B, input of refrigerant line at the output of the evaporator #36) and an output of the low pressure refrigerant line connects to an input of the compressor (see at least Figures 1A, 1B, the output of the line through expansion valve #38 and evaporator #6 is at the input of the compressor #22) such that the low pressure refrigerant line fluidly connects the output of the evaporator to the input of the compressor (see at least Figures 1A, 1B, the low pressure line extends through expansion valve #38, evaporator #36 and to compressor #22), wherein the first input of the low pressure refrigerant line is different that the second input of the low pressure refrigerant line (see at least Figures 1A, 1B: the first input is at the expansion valve #38, the second input is at the output of evaporator #36) .
Regarding claim 2, Taras et al. further shows wherein the compressor (see at least compressor #22), evaporator (see at least evaporator #36), micro-channel condenser (see at least condenser #24), reheat coil (see at least reheat coil #32) and valve (see at least valve #42) are part of a heating, ventilation and air conditioning system (see at least Figures 1A and 1B), the system further comprising an expansion valve fluidly connected to the micro-channel condenser (see at least expansion valve #38).
Regarding claim 3, Taras et al. further shows wherein the valve is connected to the compressor, the micro-channel condenser and the reheat coil (see at least paragraph [0019]; valve #42), the valve configured to direct the refrigerant from the compressor to the micro-channel condenser in a normal mode (see at least paragraphs [0026], [0027]: in normal mode, flow from compressor #22 to condenser #24 is directed by valve #42), and the valve configured to direct the refrigerant from the compressor to the reheat coil in the reheat mode (see at least paragraphs [0026], [0027]: in reheat mode, flow from compressor #22 to condenser #24 is restricted/redirected by valve #42 to reheat coil #32), the valve further configured in the normal mode to direct refrigerant from the reheat coil into the low pressure refrigerant line through a restrictor (see at least Figure 1A, refrigerant will drain from the reheat coil through check valve #40, which restricts backwards flow into a refrigerant line that runs between the evaporator and the compressor and through expansion valve #38, which is also restrictor).
Regarding claim 4, Taras et al. further shows further comprising directing the refrigerant from the compressor to the micro-channel condenser in a normal mode of operation (see at least paragraphs [0026], [0027]: in normal mode, flow from compressor #22 to condenser #24 is directed by valve #42).
Regarding claim 5, Taras et al. further shows further comprising: 5monitoring one or more system conditions (see at least paragraphs [0026]-[0027]; and switching from the reheat mode to a normal mode when either at least one of the one or more monitored system conditions meets a predetermined threshold or value, or a predetermined amount of time has elapsed (see at least paragraphs [0026]-[0027]).
Regarding claim 6, Taras et al. further shows wherein the refrigerant is removed from the system by the reheat coil to prevent the high-pressure condition by temporarily reducing an amount of the refrigerant in the system (see at least paragraphs [0022]-[0023]).
Regarding claim 7, Taras et al. further shows further comprising modulating the valve to 15decrease an amount of the refrigerant directed to the micro-channel condenser (see at least paragraphs [0019], [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (US 2011/0030397: cited by Applicant, originally cited in parent application) in view of Hung (US 2015/0052937: cited by Applicant, originally cited in parent application).
Regarding claim 8, Taras et al. discloses a heating, ventilation and air conditioning system comprising: 
a valve (see at least valve #42) comprising a valve input connected to a compressor (see at least paragraph [0019]: valve #42 includes an input connected to compressor #22), a first branch connected to a micro-channel condenser (see at least paragraph [0019]: valve #42 includes a first branch connected to micro-channel condenser #24), a second branch connected to a reheat coil (see at least paragraph [0019]: valve #42 includes a second branch connected to reheat coil #32), and connected to a refrigerant line (see at least Figures 1A, 1B; paragraph [0019]: valve #42 is connected to a refrigerant line via the compressor #22, the condenser #24, and the reheat coil #32), wherein the refrigerant line connects an 5evaporator to the compressor (see at least Figures 1A, 1B, the refrigerant line interconnects all components in the system, including evaporator #36 and compressor #22), wherein the valve is configured to: 
direct refrigerant from the compressor into a reheat coil in conjunction with startup of the system (see at least paragraphs [0022]-[0023]; [0019]: Examiner notes that discussion of valve #30 is applicable to the embodiment with valve #42), wherein the system operates in a reheat mode for a predetermined amount of time to prevent high pressure conditions at an input to the micro-channel condenser (see at least paragraph [0027]; see also microchannel condenser #24); 
10return the refrigerant from the compressor back to the input to the micro- channel condenser (see at least paragraph [0027]: the valve is modulated to restrict flow to the coil which in the case of valve #42 will resume normal flow to the condenser); 
low pressure refrigerant line configured to receive flow of the refrigerant from the reheat coil and fluidly connect an output of the evaporator to an input of the compressor (see at least Figures 1A, 1B, the low pressure line extends through expansion valve #38, evaporator #36 and to compressor #22 and receives refrigerant from reheat coil #32).
Taras et al. does not disclose that the valve includes a third branch connected to a refrigerant line, though Taras et al. does contemplate alternative valve types and locations (see at least paragraph [0019]). 
Hung teaches another HVAC system including a valve (see at least valve A #135), wherein the valve includes the input connected to a compressor (see at least @line #139) the first branch connected to the condenser (see at least @line #138), the second branch connected to the reheat coil (see at least @line #137), and a third branch connected to a refrigerant line (see at least @line #136 to line #131).  
The substitution of one known element (4-way valve taught by Hung) for another (3-way valve taught by Taras et al.) would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, since the substitution of the valve taught by Hung for the valve taught by Taras et al. would have yielded predictable results, namely, providing the valve in the system of Taras et al. with a third branch connected to a refrigerant line (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of allowing additional flexibility of valve location (see also Taras et al. paragraph [0019]; Hung paragraph [0025]: neither reference finds the type of valve critical).  
Regarding claim 9, Taras et al. further discloses further comprising an expansion valve fluidly connected to the micro-channel condenser (see at least Figures 1A, 1B, expansion valve #39 fluidly connected to condenser #28).  
Regarding claim 10, Taras et al. further discloses wherein: 
the valve is configured to direct the refrigerant from the compressor to the micro-channel condenser in a normal mode (see at least paragraphs [0026], [0027]: in normal mode, flow from compressor #22 to condenser #24 is directed by valve #42); and 
the valve is configured to direct the refrigerant from the compressor to the reheat coil in the reheat mode (see at least paragraphs [0026], [0027]: in reheat mode, flow from compressor #22 to condenser #24 is restricted/redirected by valve #42 to reheat coil #32).
Regarding claim 12, Taras et al. further discloses wherein the system is configured to monitor one or more system conditions (see at least paragraphs [0026]-[0027]; and the valve is configured to switch from the reheat mode to the normal mode when either at least one of the one or more monitored system conditions meets a predetermined threshold or value, or a predetermined amount of time has elapsed (see at least paragraphs [0026]-[0027]).
Regarding claim 13, Taras et al. further discloses wherein the refrigerant is removed from the system by the reheat coil to prevent the high-pressure condition by temporarily reducing an amount of the refrigerant in the system (see at least paragraphs [0022]-[0023]).
Regarding claim 14, Taras et al. further discloses wherein, in a normal mode of operation, the valve is configured to direct refrigerant from the reheat coil into the low pressure refrigerant line through a restrictor (see at least Figure 1A, refrigerant will drain from the reheat coil through check valve #40, which restricts backwards flow into a refrigerant line that runs between the evaporator and the compressor and through expansion valve #38, which is also restrictor).
Regarding claim 15, Taras et al. further discloses wherein a speed of the refrigerant returned to the system operating in the normal mode is determined by a size of the restrictor (see at least rejection of claim 14, above: any valve includes a restriction and it is inherent that the speed of the flow is determined by the size of the restriction).  
Regarding claim 16, Taras et al. further discloses wherein the valve is configured to be modulated to 15decrease an amount of the refrigerant directed to the micro-channel condenser (see at least paragraphs [0019], [0026]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. in view of Hung as applied to claim 8 above, and further in view of Uselton (US 2008/0098756: cited by Applicant, originally cited in parent application).
Regarding claim 11, While Taras et al. discloses wherein the valve is switched from normal mode to reheat mode when a condition indicative of a high-pressure condition at an input to the micro-channel condenser is sensed/detected (see at least paragraph [0036]), Taras et al. in view of Hung does not disclose wherein the valve is configured to switch from a normal mode to the reheat mode when the high-pressure condition is detected at an input to the micro-channel condenser.
Uselton teaches another HVAC system/method wherein the system is switched from normal mode to reheat mode when a high-pressure condition is detected at an input to a condenser (see at least paragraphs [0014], [0017]: opening of the biased closed pressure valve is indicative of detection of a high-pressure condition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Taras et al. in view of Hung with wherein the valve is configured to switch from a normal mode to the reheat mode when the high-pressure condition is detected at an input to the micro-channel condenser, as taught by Uselton, to improve the system of Tara et al. by allowing for continued system operation during actual measured overpressure conditions without performance degradation (see at least Uselton paragraph [0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763